 
Exhibit A


THIS NOTE AND THE SHARES OF CAPITAL STOCK ISSUABLE UPON ANY CONVERSION HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED TO ANY PERSON, INCLUDING A PLEDGEE, UNLESS (1) EITHER
(A) A REGISTRATION STATEMENT WITH RESPECT THERETO SHALL BE EFFECTIVE UNDER THE
SECURITIES ACT, OR (B) THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT IS AVAILABLE, AND (2) THERE SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE STATE SECURITIES OR "BLUE SKY" LAWS.


VALOR GOLD CORP.




CONVERTIBLE PROMISSORY NOTE
 
 


$125,000
Consideration Payment Date: August 27, 2013
Original Issuance Date: August 29, 2013
   



VALOR GOLD CORP., a Delaware corporation (the “Company”), for value received,
hereby promises to pay to [__] or its assigns (the “Holder”), the principal
amount of One Hundred and Twenty Five Thousand Dollars ($125,000) (the
“Principal Amount”), together with interest (computed on the basis of a 365-day
year for the actual number of days elapsed) from the date hereof on the unpaid
balance of such Principal Amount from time to time outstanding at the rate of
ten percent (10%) per annum (“Interest”) until paid in full or converted as
provided herein.


This Note is issued pursuant to the terms of the Securities Purchase Agreement,
by and between the Company and Holder, dated the date hereof (the “Purchase
Agreement”), which contains, among other things, provisions for acceleration of
the maturity hereof upon the happening of an Event of Default (as defined
therein).  Capitalized terms used herein but otherwise not defined shall have
the definitions ascribed to them in the Purchase Agreement.


1.           Repayment of the Note.  The Principal Amount outstanding hereunder
shall be payable in cash on August 29, 2014 (the “Maturity Date”).  The entire
Principal Amount and all accrued and unpaid Interest shall be due and payable on
the earlier of (1) the Maturity Date and (2) the occurrence of an Event of
Default (as defined below).


2.           Prepayment of the Note.  The Company may prepay any outstanding
amounts owing under this Note, in whole or in part, at any time prior to the
Maturity Date, subject to conversions by the Holder, in accordance with Section
3 of this Note.


3.           Conversion.


(a)           Optional Conversion.  At any time or from time to time and prior
to payment in full of the entire Principal Amount, the Holder shall have the
right, at the Holder’s option, to convert the Principal Amount and accrued
Interest thereon, in whole or in part (the “Conversion Amount”), into shares of
common stock, par value $0.0001 per share (the “Common Stock”) of the
Company.  The number of shares of Common Stock to be issued upon a conversion
hereunder shall be determined by dividing the Conversion Amount by $0.20.


(b)           Conversion Mechanics.  In order to convert this Note into Common
Stock, the Holder shall give written notice to the Company at its principal
corporate office or the notice address provided in this Note (which notice,
notwithstanding anything herein to the contrary, may be given via facsimile,
email, or other means in the discretion of the Holder) pursuant to the forms
attached hereto as Exhibit A (the “Conversion Notice”) of the election to
convert the same pursuant to this section (the date on which a Conversion Notice
is given, a “Conversion Date”).  Such Conversion Notice shall state the
Conversion Amount and the number of shares of Common Stock to which the Holder
is entitled pursuant to the Conversion Notice (the “Conversion Shares”).  The
Company shall immediately, but in no event later than five (5) trading days
after receipt of a Conversion Notice (the “Required Delivery Date”), deliver the
Conversion Shares to the Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           No Fractional Shares.  No fractional Conversion Shares shall be
issued by the Company.  In lieu thereof, the shares of Common Stock otherwise
issuable shall be rounded up to the nearest whole Conversion Share.
 
(d)           Holder’s Conversion Limitations.  The Company shall not effect any
conversion of this Note, and a Holder shall not have the right to convert any
portion of this Note, pursuant to Section 3 or otherwise, to the extent that
after giving effect to such issuance after conversion as set forth on the
applicable Conversion Notice, the Holder (together with the Holder’s affiliates,
and any other Persons acting as a group together with the Holder or any of the
Holder’s affiliates), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its affiliates shall include the number of shares of Common Stock issuable
upon conversion of this Note with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (i) conversion of the remaining, nonconverted portion of this Note
beneficially owned by the Holder or any of its affiliates and (ii) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other  Common Stock Equivalents
(as defined below)) subject to a limitation on conversion or exercise analogous
to the limitation contained herein beneficially owned by the Holder or any of
its affiliates.  Except as set forth in the preceding sentence, for purposes of
this Section 3(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith.   To the extent that the
limitation contained in this Section 3(d) applies, the determination of whether
this Note is convertible (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Note is convertible
shall be in the sole discretion of the Holder, and the submission of an
Conversion Notice shall be deemed to be the Holder’s determination of whether
this Note is convertible (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Note is convertible,
in each case subject to the Beneficial Ownership Limitation, and the Company
shall have no obligation to verify or confirm the accuracy of such
determination.   In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 3(d), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of a Holder, the Company shall within two Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder or its affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported.  The “Beneficial Ownership Limitation” shall be 4.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon conversion of this Note.  The
Holder, upon not less than 61 days’ prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section
3(d).   Any such increase or decrease will not be effective until the 61st day
after such notice is delivered to the Company.  The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 3(d) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Note.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Adjustments for Issuance of Additional Securities. In the event
that the Company shall, at any time, from time to time, issue or sell any
additional shares of Common or pursuant to Common Stock Equivalents (hereafter
defined) granted or issued prior to the original issuance date of this Note)
(“Additional Shares of Common Stock”), at a price per share less than the
Conversion Price then in effect or without consideration, then the Conversion
Price upon each such issuance shall be reduced to a price equal to the
consideration per share paid for such Additional Shares of Common Stock. The
provisions of this Section 3(e) shall apply if (a) the Company, at any time
after the Original Issuance Date, shall issue any securities convertible into or
exchangeable for, directly or indirectly, Common Stock (“Convertible
Securities”), or (b) any rights or warrants or options to purchase any such
Common Stock or Convertible Securities (collectively, the “Common Stock
Equivalents”) shall be issued or sold.  If the price per share for which
Additional Shares of Common Stock may be issuable pursuant to any such Common
Stock Equivalent shall be less than the applicable Conversion Price then in
effect, or if, after any such issuance of Common Stock Equivalents, the price
per share for which Additional Shares of Common Stock may be issuable thereafter
is amended or adjusted, and such price as so amended shall be less than the
applicable Conversion Price in effect at the time of such amendment or
adjustment, then the applicable Conversion Price upon each such issuance or
amendment shall be adjusted as provided in the first sentence of this Section
3(e).  Notwithstanding the foregoing, not adjustment shall be made pursuant to
this Section 3(e) with respect to an Excepted Issuance.  “Excepted Issuance”
means (i) securities issued as full or partial consideration in connection with
a strategic merger, acquisition, consolidation or purchase of substantially all
of the securities or assets of a corporation or other entity which holders of
such securities or debt are not at any time granted registration rights equal to
or greater than those granted to the Holder, (ii) the Company’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements so long as such issuances are not primarily for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights equal to or greater than those granted to the
Holder, (iii) the Company’s issuance of Common Stock or the issuances or grants
of options to purchase Common Stock to employees, directors, and consultants,
pursuant to plans that have been approved by a majority of the stockholders and
a majority of the independent members of the board of directors of the Company
or in existence as such plans are constituted on the Original Issuance Date of
this Note, (iv) the Company’s issuance of securities upon the exercise or
exchange of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the Original
Issuance Date of this Note on the terms then in effect,  (v) an issuance by the
Company of securities resulting from the exercise of Warrants issued pursuant to
the Purchase Agreement, (vi) the Company’s issuance of Common Stock or the
issuances or grants of options to purchase Common Stock to consultants and
service providers approved by a majority in amount of the unconverted Conversion
Shares, voting as a group, held as of the date of approval, and (vii) any and
all securities required to be assumed by the Company by the terms thereof as a
result of any of the foregoing even if issued by a predecessor acquired in
connection with a business combination, merger or share exchange.


(f)           Other Adjustments.  If the Company shall at any time or from time
to time after the Original Issuance Date of this Note, effect a stock split of
the outstanding Common Stock, the applicable Conversion Price in effect
immediately prior to the stock split shall be proportionately decreased.  If the
Company shall at any time or from time to time after the Original Issuance Date
of this Note, combine the outstanding shares of Common Stock, the applicable
Conversion Price in effect immediately prior to the combination shall be
proportionately increased.  Any adjustments under this Section 3(f) shall be
effective at the close of business on the date the stock split or combination
occurs.  If The Company shall at any time or from time to time after the
Original  Issuance Date, make or issue or set a record date for the
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in shares of Common Stock, then, and in each event, the
applicable Conversion Price in effect immediately prior to such event shall be
decreased as of the time of such issuance or, in the event such record date
shall have been fixed, as of the close of business on such record date, by
multiplying, the applicable Conversion Price then in effect by a fraction:
 
 
(1)
the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

 
 
(2)
the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

 
 
3

--------------------------------------------------------------------------------

 


If the Company shall at any time or from time to time after the Original
Issuance Date of this Note, make or issue or set a record date for the
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in other than shares of Common Stock, then, and in each
event, an appropriate revision to the applicable Conversion Price shall be made
and provision shall be made (by adjustments of the Conversion Price or
otherwise) so that the holders of this Note shall receive upon conversions
thereof, in addition to the number of shares of Common Stock receivable thereon,
the number of securities of the Company which they would have received had this
Note been converted into Common Stock on the date of such event and had
thereafter, during the period from the date of such event to and including the
Conversion Date, retained such securities (together with any distributions
payable thereon during such period), giving application to all adjustments
called for during such period under this Section 3.5(f) with respect to the
rights of the Holder; provided, however, that if such record date shall have
been fixed and such dividend is not fully paid or if such distribution is not
fully made on the date fixed therefor, the Conversion Price shall be adjusted
pursuant to this paragraph as of the time of actual payment of such dividends or
distributions.


If at any time or from time to time after the Original Issuance Date of this
Note there shall be a capital reorganization of the Company (other than by way
of a stock split or combination of shares or stock dividends or distributions
provided for in this Section 3(f), or a reclassification, exchange or
substitution of shares, or a merger or consolidation of the Company with or into
another person where the holders of outstanding voting securities prior to such
merger or consolidation do not own over fifty percent (50%) of the outstanding
voting securities of the merged or consolidated entity, immediately after such
merger or consolidation, or the sale of all or substantially all of the
Company’s properties or assets to any other person (an “Organic Change”), then
as a part of such Organic Change, (A) if the surviving entity in any such
Organic Change is a public company that is registered pursuant to the Exchange
Act, and its common stock is listed or quoted on a national exchange or the OTC
Bulletin Board or OTCQB, an appropriate revision to the Conversion Price shall
be made and provision shall be made (by adjustments of the Conversion Price or
otherwise) so that the Holder shall have the right thereafter to convert such
Note into the kind and amount of shares of stock and other securities or
property of the Company or any successor corporation resulting from Organic
Change, and (B) if the surviving entity in any such Organic Change is not a
public company that is registered pursuant to the Exchange Act of 1934, as
amended, or its common stock is not listed or quoted on a national exchange or
the OTC Bulletin Board or OTCQB, the Holder shall have the right to demand
prepayment of the outstanding principal amount of this Note plus all accrued but
unpaid interest hereon.  In any such case, appropriate adjustment shall be made
in the application of the provisions of this Section 3(f) with respect to the
rights of the Holder after the Organic Change to the end that the provisions of
this Section 3(f) (including any adjustment in the applicable Conversion Price
then in effect and the number of shares of stock or other securities deliverable
upon conversion of this Note) shall be applied after that event in as nearly an
equivalent manner as may be practicable.


(g)           Buy-In.  In addition to any other rights available to the Holder,
if the Company fails to cause its transfer agent to transmit via DWAC or
transmit to the Holder a certificate or certificates representing the shares of
Common Stock issuable upon conversion of this Note on or before the Required
Delivery Date, and if after such date the Holder is required by its broker to
purchase (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the shares of Common Stock
issuable upon conversion of this Note which the Holder anticipated receiving
upon such conversion (a “Buy-In”), then the Company shall (1) pay in cash to the
Holder the amount by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (A) the number of shares of
Common Stock issuable upon conversion of this Note that the Company was required
to deliver to the Holder in connection with the conversion at issue times (B)
the price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Note and equivalent number of shares of Common Stock for which such
conversion was not honored or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its conversion and delivery obligations hereunder.  For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Company.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Note as required pursuant to the
terms hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
4.           Termination of Rights Under this Note.  This Note shall no longer
be deemed to be outstanding, and all rights with respect to this Note shall
immediately cease and terminate, upon receipt by the Holder of (i) the Principal
Amount outstanding and all accrued and unpaid Interest thereon, on the Maturity
Date or, (ii) the conversion of the entire Principal Amount and Interest then
due hereunder.


5.           Taxes or other Issuance Charges.  The Company shall pay any and all
taxes or other expenses that may be payable in respect of any issuance or
delivery of the Conversion Shares.
 
6.           Event of Default.  Upon the occurrence at any time of any Event of
Default, the entire unpaid Principal Amount and all accrued and unpaid Interest
thereon shall become immediately due and payable in cash without notice or
demand.
 
7.           Non-Waiver.  The failure of the Holder to enforce or exercise any
right or remedy provided in this Note or at law or in equity upon any default or
breach shall not be construed as waiving the rights to enforce or exercise such
or any other right or remedy at any later date.  No exercise of the rights and
powers granted in or held pursuant to this Note by the Holder, and no delays or
omission in the exercise of such rights and powers shall be held to exhaust the
same or be construed as a waiver thereof, and every such right and power may be
exercised at any time and from time to time.
 
8.           Waiver by the Company.  The Company hereby waives presentment,
protest, notice of protest, notice of nonpayment, notice of dishonor and any and
all other notices or demands relative to this Note, except as specifically
provided herein.
 
9.           Usury Savings Clause.  The Company and the Holder intend to comply
at all times with applicable usury laws.  If at any time such laws would render
usurious any amounts due under this Note under applicable law, then it is the
Company’s and Holder’s express intention that the Company not be required to pay
Interest on this Note at a rate in excess of the maximum lawful rate, that the
provisions of this Section 9 shall control over all other provisions of this
Note which may be in apparent conflict hereunder, that such excess amount shall
be immediately credited to the balance of the Principal Amount of this Note, and
the provisions hereof shall immediately be reformed and the amounts thereafter
decreased, so as to comply with the then applicable usury law, but so as to
permit the recovery of the fullest amount otherwise due under this Note.
 
10.          Holder Not a Stockholder.  The Holder shall not have, solely on
account of such status as a holder of this Note, any rights of a stockholder of
the Company, either at law or in equity, or any right to any notice of meetings
of stockholders or of any other proceedings of the Company until such time as
this Note has been converted, at which time the Holder shall be deemed to be the
holder of record of the Conversion Shares, as applicable, notwithstanding that
the transfer books of the Company shall then be closed or certificates
representing such Conversion Shares shall not then have been actually delivered
to the Holder.
 
11.          Miscellaneous.
 
(a)           Governing Law; Venue.  This Note shall be governed by and
interpreted in accordance with Sections 8(e) and (f) of the Purchase Agreement.
 
(b)           Successors and Assigns.  This Note and the obligations hereunder
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties; provided, however, that the Holder may assign all or any
portion of this Note without the consent of the Company.
 
(c)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be delivered in accordance
with Section 8(c) of the Purchase Agreement.
 
 
5

--------------------------------------------------------------------------------

 


(d)           Amendment; Waiver.  No modification, amendment or waiver of any
provision of this Note shall be effective unless in writing and approved by the
Company and the Holder.
 
 
(e)           Invalidity.  Any provision of this Note which may be determined by
a court of competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invaliding the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
(f)           Section and Paragraph Headings.  The section and paragraph
headings contained herein are for convenience only and shall not be construed as
part of this Note.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOLLOWS]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by the duly authorized representative of the Company.
 


VALOR GOLD CORP.

 

By:           Name:
 
   
 
  Title:
 
   
 
   
 
   
 
 

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A




Date:  _______________________________




VALOR GOLD
CORP.                                                                                                
_______________________
_______________________
Attn:


CONVERSION NOTICE


           The above-captioned Holder hereby gives notice to Valor Gold Corp., a
Delaware corporation (the “Company”), pursuant to that certain Convertible
Promissory Note made by the Company in favor of the Holder dated August 29, 2013
in the principal amount of $125,000 by the Company (the “Note”); that the Holder
elects to convert the portion of the Note balance set forth below into fully
paid and non-assessable shares of Common Stock of the Company as of the date of
conversion specified below.


A.
Date of conversion:
 
B.
Conversion #:
 
C.
Conversion Amount:
 
D.
Conversion Price:
 
E.
Conversion Shares:
 
F.
Remaining Note Balance:
 

 
 
Please transfer the Conversion Shares to the undersigned at:


Address:
_________________________________
_________________________________
_________________________________




Sincerely,


By:       ___________________________
Name:  ___________________________
 